          Case: 3:20-cv-00795-jdp Document #: 6 Filed: 09/09/20 Page 1 of 2




                        TIN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL TERRELL,

          Plaintiff,                                                       ORDER
    v.
                                                                   Case No. 20-cv-795-jdp
 JOSH O’MALLEY, et al.

          Defendants.


         Plaintiff Michael Terrell, an inmate in the custody of the Eau Claire County Jail in Eau

Claire, Wisconsin, has submitted an account statement in support of the motion to proceed

without prepayment of the filing fee.      Using information from plaintiff’s trust fund account

statement, it appears that plaintiff presently has no means with which to pay the filing fee or

to make an initial partial payment. Under these circumstances, the court will grant plaintiff’s

motion for leave to proceed without prepayment of the filing fee, but will not assess an initial

partial filing fee. Even if this court ultimately determines that plaintiff’s complaint cannot go

forward, plaintiff is advised that the full $350 filing fee for indigent litigants remains plaintiff’s

obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
         Case: 3:20-cv-00795-jdp Document #: 6 Filed: 09/09/20 Page 2 of 2




                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Michael Terrell for leave to proceed without

prepayment of the filing fee is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 9th day of September, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
